Case: 14-3092   Document: 8      Page: 1   Filed: 04/30/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           JOSE E. ROSARIO-FABREGAS,
                     Petitioner,

                            v.

           DEPARTMENT OF THE ARMY,
                   Respondent.
              ______________________

                       2014-3092
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0752-10-0127-P-1.
                ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed petition for re-
view, it appears that Jose E. Rosario-Fabregas’s petition
was not timely filed.
     On December 30, 2013, the Merit Systems Protection
Board denied Rosario-Fabregas’s petition for review of an
initial decision that denied his motion for damages in
connection with his appeal. The court received his peti-
tion for review on March 4, 2014; which was 64 days after
the Board issued its final order.
Case: 14-3092        Document: 8   Page: 2   Filed: 04/30/2014



2                                  ROSARIO-FABREGAS   v. ARMY



     The time for filing a petition for review from a Board
decision or order is governed by 5 U.S.C. § 7703(b)(1),
which provides in relevant part that “[n]otwithstanding
any other provision of law, any petition for review shall be
filed within 60 days after the Board issues notice of the
final order or decision of the Board.”             5 U.S.C.
§ 7703(b)(1)(A). This filing period is “statutory, mandato-
ry, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735
F.2d 1335, 1336 (Fed. Cir. 1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Rosario-Fabregas is directed to show cause, within
21 days of the date of filing of this order, why this petition
should not be dismissed as untimely. The Department of
the Army may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26